DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 and 3 are objected to because of the following informalities:  
“class-A surface layer” should read --Class-A surface layer-- to be consistent with dependent claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially aligned” in claim 1 and 18 is a relative term which renders the claim indefinite. The term “substantially aligned” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “substantially aligned” will be interpreted as –aligned--.
Dependent claims 2-17, 19, and 20 are also indefinite for depending on claims 1 and 18. 

Claim 5 and 7 recite the limitation "the pre-preg." There is insufficient antecedent basis for this limitation in the claim. It is unclear if the pre-preg is referring to the first or second skin layer, the third layer, or the molding precursor. For examination purposes, “the pre-preg” will be interpreted as --the molding precursor--. 

substantially similar” in claim 6 is a relative term which renders the claim indefinite. The term “substantially similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 14 recite “the layer of woven fibers.” There is insufficient antecedent basis for this limitation in the claim. 
For examination purposes, claim 14 will be interpreted to be dependent on claim 13. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 1-3, 5-8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kia (PG-PUB 2018/0085991) in view of Jones (PG-PUB 2015/0115505) and Takemoto (PG-PUB 2017/0157804).  
Regarding claim 1, Kia teaches a process of fabricating a Class-A component (CAC), the method comprising: 
disposing a molding precursor within a die, wherein the molding precursor (Figure 6 and [0065], [0069]-[0070]) includes:
a first skin layer comprising a first polymer matrix and a first fiber reinforcing material embedded within the first polymer matrix (Claim 7 and [0069]-[0070]),
a second skin layer comprising a second polymer matrix and a second fiber reinforcing material embedded within the second polymer matrix, and defined by an outer surface and an inner surface oriented towards the first skin layer (Claim 7 and [0069]-[0070]),
a third layer disposed between the first and second skin layers and comprising a third polymer matrix within the third polymer matrix (Claim 7 and [0069]-[0070]),

wherein the first fiber reinforcing material and the second fiber reinforcing material each comprise a plurality of substantially aligned carbon fibers defining a major axis and a second axis perpendicular to the major axis (Figure 1A-1B and [0014], 
compression molding the molding precursor in the die, wherein the die includes a punch and a block (Figure 5A and 5B), and during compression molding the punch is configured to contact the second skin layer and the block is configured to contact the first skin layer (Figure 5B and 6; [0070] and [0072]); and
producing a Class A component (Figure 10 and [0075]). 

Kia does not teach (1) a third layer comprising a filler material interspersed within the third polymer matrix and (2) opening the die to create a gap between the punch and the outer surface of the second skin layer and injecting a Class-A finish coat precursor into the gap to create a class-A surface layer on the compression-molded molding precursor and form the CAC.

	As to (1), Jones teaches a press molding process of producing class-A automotive body panels [0073] with layers of fiber-reinforced resin
matrix composite material [0080]. Jones teaches a core layer comprising a plurality of hollow particles distributed in a polymer matrix [0087] and [0096], wherein the hollow particles are glass microspheres [0093]-[0094]. Jones teaches the glass microspheres enables a significant reduction of the panel weight and adds strength and rigidity to the cured product [0094].

	Both Kia and Jones teach producing a multi-layer composite of fiber-reinforced resin matrix material for producing a class-A automotive body panel. It would have been obvious to improve the cured product of Kia by incorporating glass microspheres for improving the rigidity and strength of the panels and reducing the weight of the panel. 

	As to (2), Takemoto teaches a process of producing a class-A product [0069] for application of automobile exterior components [0003]. Takemoto teaches a first molding process comprising compression molding and curing a fiber-reinforced molded article (Figure 4) and a second molding process comprising injecting a liquid coating layer-

Both Kia and Takemoto teach producing a class-A automotive product. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed mechanism for applying the coating layer of Kia with the second molding step of Takemoto comprising the injecting a liquid resin material, a functionally equivalent mechanism for applying a surface coat to a fiber-reinforced material. One of ordinary skill in the art would have recognized that after the curing of the fiber-reinforced molded article in the process of Kia in view of Takemoto, the mold would have been partially opened in order to produce the gap of Takemoto.  


Regarding clam 2, Kia in view of Jones and Takemoto teaches the process as applied to claim 1, wherein the gap between the punch and the outer surface of the second skin layer defines the geometry of the Class-A surface layer (Takemoto, Figure 6 and 7 and [0055]-[0056]). 


Regarding claim 3, Kia in view of Jones and Takemoto teaches the process as applied to claim 1, further comprising removing the CAC from the die.
Kia in view of Jones and Takemoto does not teach painting the Class-A surface area.
Takemoto teaches the coating layer may be provided as a colored coating film that improves the appearance design effect or may be provided as a base layer that is to be further painted in a subsequent process [0061].




Regarding claim 5, Kia in view of Jones and Takemoto teaches the process as applied to claim 1, wherein the formed CAC has a surface area at least 3% greater than the preform (Kia, [0013] and claim 9).

Regarding claim 6, Kia in view of Jones and Takemoto teaches the process as applied to claim 1, wherein the first skin layer, the second skin layer, and the third layer inherently have first, second and third rheological flow properties.

Kia in view of Jones and Takemoto does not teach the first skin layer, the second skin layer, and the third layer flow generally in unison at a predetermined compression molding pressure.

 Jones teaches a process of manufacturing an automotive body panel comprising compression molding a multi-layer laminate comprising multiple layers comprising carbon fiber and epoxy resin [0087], [0091], [0098], and [0099]. 
	
	Both Kia and Jones teach a carbon-reinforced resin layers for producing automobile body panel. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed resin of Kia with the epoxy of Jones, a functionally equivalent molding material for producing an automobile body panel. 

While Kia in view of Jones and Takemoto does not teach the first skin layer, the second skin layer, and the third layer flow generally in unison at a predetermined compression molding pressure, given that the first and second skin layer and third layer of  Kia in view of Jones and Takemoto are identical to the claimed first and second skin 


Regarding claim 7, Kia in view of Jones and Takemoto teaches the process as applied to claim 1, wherein the compression molding the precursor in the die comprises applying a pressure about 1 MPa and less than or equal to about 20 MPa, (Kia, [0069]] and [0073]). 


Regarding claim 8, Kia in view of Jones and Takemoto teaches the process as applied to claim 1, wherein the CAC is at least semi-structural (Kia, [0069]-[0070], [0072]). 


Regarding claim 10, Kia in view of Jones and Takemoto teaches the process as applied to claim 1, wherein the filler material of the third layer includes hollow glass microspheres (Jones, [0093]-[0094] and [0096]). 


Regarding claim 11, Kia in view of Jones and Takemoto teaches the process as applied to claim 1.

Kia in view of Jones and Takemoto does not teach the first polymer matrix and the second polymer matrix each comprise an epoxy, polyurethane thermoset resin, or a nylon thermoplastic resin.

Jones teaches a process of manufacturing an automotive body panel comprising compression molding a multi-layer laminate comprising multiple layers comprising carbon fiber and epoxy resin [0087], [0091], [0098], and [0099]. 



Regarding claim 12, Kia in view of Jones and Takemoto teaches the process as applied to claim 1. 

Kia in view of Jones and Takemoto does not teach the third polymer matrix comprises an epoxy, a polyurethane thermoset resin, or a nylon thermoplastic resin.  

Jones teaches a process of manufacturing an automotive body panel comprising compression molding a multi-layer laminate comprising multiple layers comprising carbon fiber and epoxy resin [0087], [0091], [0098], and [0099]. 
	
Both Kia and Jones teach a carbon-reinforced resin layers for producing automobile body panel. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed resin of Kia with epoxy of Jones, a functionally equivalent molding material for producing an automobile body panel.


Regarding claim 13, Kia in view of Jones and Takemoto teaches the process as applied to claim 1, wherein the molding precursor further comprises a layer of woven fibers disposed on the outer surfaces of the second skin layer (Kia, [0054] and [0070]).  


Regarding claim 15, Kia in view of Jones and Takemoto teaches the process as applied to claim 1. 


Takemoto teaches a process of producing a class-A product [0069] for application of automobile exterior components [0003]. Takemoto teaches the coating layer comprises an epoxy [0060]. 

Both Kia and Takemoto teach producing a class-A automotive product. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed third polymer matrix of Kia with the coating layer of Kia, a functionally equivalent surface layer.  


Claim 4, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kia (PG-PUB 2018/0085991) in view of Jones (PG-PUB 2015/0115505) and Takemoto (PG-PUB 2017/0157804), as applied to claim 1, in further view Ogasawara (PG-PUB 2016/0194468). 
Regarding claim 4, Kia in view of Jones and Takemoto teaches the process as applied to claim 1.

Kia in view of Jones and Takemoto does not teach the first skin layer of the CAC has a thickness of about 0.1 mm to about 5 mm, the second skin layer of the CAC has a thickness of about 0.1 mm to about 5 mm, and the third layer of the CAC has a thickness of about 0.1 mm to about 10 mm. 

Ogasawara teaches carbon-fiber prepregs comprising cutouts used for producing a multilayer laminate from produce a quasi-structural member of a car [0071], wherein the prepreg has a thickness of about 50 microns to 200 microns [0098]. 
	



Regarding claim 9, Kia in view of Jones and Takemoto teaches the process as applied to claim 1.

Kia in view of Jones and Takemoto does not teach the first skin layer comprises about 20 v% to about 75 v. % of the first fiber reinforcing material and the second skin layer comprises about 20 v.% to about 75% of the second fiber reinforcing material. 

Ogasawara teaches carbon-fiber prepregs comprising cutouts used for producing a multilayer laminate from produce a quasi-structural member of a car [0071], wherein the prepreg has a fiber volume fraction of between 20% to 55% relative to the to the total volume of the prepreg [0095]. 

Both Kia and Ogasawara teach prepregs comprising carbon fibers for use in a laminated base material. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed fiber volume of Kia with the fiber volume of Ogasawara, a functionally equivalent fiber volume for a carbon fiber prepreg. 


	Regarding claim 17, Kia in view of Jones and Takemoto teaches the process as applied to claim 1.

Kia in view of Jones and Takemoto does not teach the plurality of substantially aligned carbon fibers of the first fiber reinforcing material on the second fiber reinforcing material having an average thickness of about 0.1 mm to about 1 mm.



Both Kia and Ogasawara teach prepregs comprising carbon fibers for use in a laminated base material. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed prepreg thickness of Kia with the prepreg thickness of Ogasawara, a functionally thickness for a carbon fiber prepreg. While Kia in view of Jones, Takemoto, and Ogasawara does not explicitly teach the thickness of the aligned carbon fibers, one of ordinary skill in the art in the art would have recognized the fibers would have a thickness equal to or less than the prepreg thickness. Therefore, one of ordinary skill in the art would have recognized that the first and second fiber reinforcing material would have a thickness of about 200 microns or less.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kia (PG-PUB 2018/0085991) in view of Jones (PG-PUB 2015/0115505) and Takemoto (PG-PUB 2017/0157804), as applied to claim 1, in further of Keller (US 10,766,175). 
	Regarding claim 14, Kia in view of Jones and Takemoto teaches the process as applied to claim 1, wherein the molding precursor further comprises a layer of woven fibers disposed on the outer surfaces of the second skin layer (Kia, [0054] and [0070]). 
 
	Kia in view of Jones and Takemoto does not teach the Class-A finish layer is clear and at least a portion of the layer of woven fibers is visible through the Class-A surface layer. 

	Keller teaches a method for producing a vehicle trim panel with a genuine carbon appearance (Col 1, Ln 10-28) wherein a coating layer is applied to the carbon fiber layer that is arranged on the trim element substrate, forming a transparent surface coating on the exposed side of the trim element, so that the coating penetrates into the interstices of the carbon fiber layer (Col 2, Ln 7-13).
	Both Kia and Keller teach a method for producing a vehicle panel. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed color of Kia . 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kia (PG-PUB 2018/0085991) in view of Jones (PG-PUB 2015/0115505) and Takemoto (PG-PUB 2017/0157804), as applied to claim 1, in further view Ongena (US 4,668,460). 
Regarding claim 16, Kia in view of Jones and Takemoto teaches the process as applied to claim 1. 

Kia in view of Jones and Takemoto does not teach the Class-A finish coat precursor further comprises conductive carbon. 

	Onega teaches a process of molding interior or exterior panels (Col 1, Ln 13-18), comprising a step of coating injection (Col 2, Ln 28-42), wherein the in-mold coatings may also contain pigments, conductive materials such as carbon black, mold release agents such as dialkyl phosphates, initiators, catalysts, accelerators, flow agents, thickeners and other additives (Col 4, Ln 64-69).

	Kia in view of Jones and Takemoto and Ongena teach a process of manufacturing body panels through coating injection. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed additives of Kia in view of Jones and Takemoto with the conductive materials of Onega, a functionally equivalent material within the surface coating. 

	
Claim 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kia (PG-PUB 2018/0085991) in view of Jones (PG-PUB 2015/0115505), Takemoto (PG-PUB 2017/0157804), and Atkins (US 8,641,957). 

disposing a molding precursor within a die, wherein the molding precursor (Figure 6 and [0065], [0069]-[0070]) includes:
a first skin layer comprising a first polymer matrix and a first fiber reinforcing material embedded within the first polymer matrix (Claim 7 and [0069]-[0070]),
a second skin layer comprising a second polymer matrix and a second fiber reinforcing material embedded within the second polymer matrix, and defined by an outer surface and an inner surface oriented towards the first skin layer (Claim 7 and [0069]-[0070]),
a third layer disposed between the first and second skin layers and comprising a third polymer matrix within the third polymer matrix (Claim 7 and [0069]-[0070]),

wherein the first fiber reinforcing material and the second fiber reinforcing material each comprise a plurality of substantially aligned carbon fibers defining a major axis and a second axis perpendicular to the major axis (Figure 1A-1B and [0014], [0051]), and the plurality of substantially aligned carbon fibers comprise a plurality of low strength regions staggered with respect to the second axis (Figure 1A-1B and [0070]);
compression molding the molding precursor in the die, wherein the die includes a punch and a block (Figure 5A and 5B), and during compression molding the punch is configured to contact the second skin layer and the block is configured to contact the first skin layer (Figure 5B and 6; [0070] and [0072]); and
producing a Class A component (Figure 10 and [0075]). 

Kia does not teach (1) a third layer comprising a filler material interspersed within the third polymer matrix; (2) opening the die to create a gap between the punch and the outer surface of the second skin layer and injecting a Class-A finish coat precursor into the gap to create a class-A surface layer on the compression-molded molding precursor and form the CAC; and (3) integrating the CAC with a rigid vehicle frame. 

	As to (1), Jones teaches a press molding process of producing class-A automotive body panels [0073] with layers of fiber-reinforced resin
matrix composite material [0080]. Jones teaches a core layer comprising a plurality of hollow particles distributed in a polymer matrix [0087] and [0096], wherein the hollow particles are glass microspheres [0093]-[0094]. Jones teaches the glass microspheres enables a significant reduction of the panel weight and adds strength and rigidity to the cured product [0094].

	Both Kia and Jones teach producing a multi-layer composite of fiber-reinforced resin matrix material for producing a class-A automotive body panel. It would have been obvious to improve the cured product of Kia by incorporating glass microspheres for improving the rigidity and strength of the panels and reducing the weight of the panel. 

	As to (2), Takemoto teaches a process of producing a class-A product [0069] for application of automobile exterior components [0003]. Takemoto teaches a first molding process comprising compression molding and curing a fiber-reinforced molded article (Figure 4) and a second molding process comprising injecting a liquid coating layer-forming resin material into the cavity of a mold such as to coat the surface of the fiber-reinforced resin molded article and cure the coating layer-forming resin material (Figure 5 and [0052]), wherein a space of a predetermined area and thickness is provided between the fiber-reinforced resin and the mold for producing the coating layer (Figs 6 and 7 and [0055]). 

Both Kia and Takemoto teach producing a class-A automotive product. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed mechanism for applying the coating layer of Kia with the second molding step of Takemoto comprising the injecting a liquid resin material, a functionally equivalent mechanism for applying a surface coat to a fiber-reinforced material. One of ordinary skill in the art would have recognized that after the curing of the fiber-reinforced molded 

	As to (3), Atkins teaches the molded composite panels may be attached to the vehicle body which is attached to a vehicle frame (Col 4, Ln 25-33). 
	Both Kia and Atkins teach producing an automobile composite panel. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed mechanism of preparing the composite panel for automotive structural components with the mechanism of integrating the composite panel to a vehicle body and vehicle frame of Atkins, a functionally equivalent to preparing automotive structural components with a molded composite.


Regarding claim 19, Kia in view of Jones, Takemoto, and Atkins teach the process as applied to claim 18.

Kia in view of Jones and Takemoto does not teach prior to integrating the CAC with the rigid vehicle frame, painting the CAC. 

Takemoto teaches the coating layer may be provided as a colored coating film that improves the appearance design effect or may be provided as a base layer that is to be further painted in a subsequent process [0061].

Both Kia and Takemoto teach molding an automobile part with a Class-A surface. It would have been obvious to one of ordinary skill in the art the substitute the undisclosed process of finalizing the automobile part of Kia with a step of painting of Takemoto, a functionally equivalent post-molding steps for preparing a Class-A surface. 

A mere rearrangement of the order of steps performed in the prior art, absent any new or unexpected results, would have been obvious to one of ordinary skill in the art. While Takemoto does not disclose painting prior to integrating the CAC with the rigid . 


Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 20, Kia in view of Jones and Takemoto teaches the process as applied to claim 19.
	Kia in view of Jones and Takemoto does not teach the Class-A finish coat precursor comprises conductive carbon and one or more of a polyurethane, an epoxy, a polyester, and a vinyl ester.

Onega teaches a process of molding interior or exterior panels (Col 1, Ln 13-18), comprising a step of coating injection (Col 2, Ln 28-42), wherein the in-mold coatings may also contain pigments, conductive materials such as carbon black, mold release agents such as dialkyl phosphates, initiators, catalysts, accelerators, flow agents, thickeners and other additives (Col 4, Ln 64-69), and epoxy (Col 4, Ln 41-553). 

	The modifications to the finish coat precursor of Kia in view of Jones and Takemoto to incorporate the conductive carbon and epoxy of Ongena would not have been obvious to one of ordinary skill in the art. a process of manufacturing body panels through coating injection. 



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANA C PAGE/Examiner, Art Unit 1745